Citation Nr: 0211377	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the lumbosacral spine with disc herniations 
at L4-5 and L5-S1 for the period from February 22, 1997, 
through June 17, 2001, and in excess of 20 percent from June 
18, 2001.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 17, 1996 through 
February 21, 1997.  

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO granted entitlement to 
service connection for arthritis of the lumbosacral spine 
with assignment of a 10 percent evaluation, effective from 
February 22, 1997, the day following the veteran's separation 
from service.  

In August 1999 the veteran provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals at the 
RO, a transcript of which has been associated with the claims 
file.

In March 2000, the Board of Veterans' Appeals (Board) 
remanded the claim for additional evidentiary development and 
adjudicative action.

In November 2001 the RO granted entitlement to an increased 
evaluation of 20 percent for disability of the low back 
recharacterized as arthritis of the lumbar spine with disc 
herniations at L4-5 and L5-S1 effective from June 18, 2001.

In February 2002, the Board requested additional evidentiary 
development, to include a contemporaneous examination to 
determine the severity of the veteran's service-connected low 
back disability.  The requested examination was conducted in 
May 2002.  



The Board reviewed the examination report and advised the 
veteran by letter dated in July 2002 that it intended to use 
it to decide his claim.  He was given sixty days to decide 
whether he wished to submit additional evidence and/or 
argument in support of his claim, or have the Board go ahead 
and decide his appeal.  

The veteran's response was received in July 2002.  He advised 
that he had no further evidence or argument to submit.


FINDINGS OF FACT

1.  During the period from February 22, 1997, through June 
17, 2001, the veteran's low back disability was productive of 
slight limitation of motion, mild spasm in the distal lumbar 
and sacral area, and some tenderness with firm pressure, with 
no additional functional loss due to pain or other pathology.  

2.  The evidence dated on and after June 18, 2001, reflects 
that the veteran's lumbar spine disorder had resulted in 
increased desiccation with the nucleus pulposus at L5-S1; 
however, there was no evidence of severe impairment, or 
additional functional loss due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine with disc 
herniations at L4-5 and L5-S1 for the period from February 
22, 1997, through June 17, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5010-5293 (2001).  

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the lumbar spine with disc herniations at 
L4-5 and L5-S1 for the period from June 18, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5293 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records (SMRs) show that the veteran was seen 
for complaints of low back pain on more than one occasion.  
Mechanical low back pain was diagnosed.  

A postservice VA examination in April 1997 reflects that the 
veteran exhibited mild spasm of the paraspinal muscles and 
tenderness with firm pressure.  X-ray of the lumbar spine was 
interpreted as showing spondylitic changes.  The 
intervertebral spaces between L5-S1 and L4-5 were narrowed.  
Based on these clinical findings, a 10 percent rating was 
assigned for the low back disability pursuant to DCs 5010-
5295 respectively pursuant to arthritis substantiated by X-
rays and lumbosacral strain.  

A private facility record from February 1998 indicates that 
the veteran continues to experience low back discomfort.  He 
was being seen once a week and doing a home program.  

At a personal hearing before the undersigned Member of the 
Board at the RO in August 1999, the veteran testified to 
going to an emergency room earlier in the year for extensive 
pain, and said that he was told that he had two herniated 
discs.  He also testified that he was awaiting the result of 
a magnetic resonance imaging (MRI) scan which had been 
performed.  

In March 2000, the Board remanded the claim for additional 
development, to include obtaining the results of the above 
mentioned MRI scan.  The veteran was also to be scheduled for 
a VA special orthopedic examination.  

A review of the record reflects that correspondence was sent 
to the veteran in May 2000 requesting that he provide the 
names and locations of all medical care providers, VA and 
private, who might possess additional medical records.  Later 
that month, he submitted a statement to VA in which he 
indicated that there were no medical records other than VA 
records from the VA Medical Center (VAMC) in Montgomery, 
Alabama.  

Additional VA records from 1999-2000 were submitted.  These 
documents show that the veteran was seen for ear problems, 
medications refills, nutrition counseling, and in 1999 for 
follow-up for back pain.  

Additional VA examination was conducted in June 2000.  The 
veteran reported low back pain and stiffness, particularly 
after unloading a truck.  He worked as a truck driver which 
included unloading weights.  He made use of a transcutaneous 
electrical nerve stimulating (TENS) unit, and wore a back 
brace at work.  The examiner stated that he had reviewed the 
claims file.  Objective examination found positive straight 
leg raising test on the right.  Deep tendon reflexes were 4+ 
bilaterally at the knee joints and the ankles.  No sensory 
loss was demonstrated, and no atrophy was present.  

The veteran had negative hip extension test and no sciatic 
nerve tenderness.  There appeared to be no remarkable spasm 
in the paraspinal musculature.  He was able to flex the 
lumbosacral spine to 90 degrees and easily touch the floor 
with the tips of his fingers with the knees fully extended.  
The lumbosacral spine extended actively to 20 degrees.  Right 
lateral bending was to 30 degrees and left lateral bending 
was to 25 degrees.  He was able to walk on his heels and toes 
without difficulty.  The examiner reported that findings on 
the computerized tomography (CT) and MRI indicated some 
disorder at the L4-L5 and L5-S1 levels.  

The low back disability appeared to have resulted in no 
weakness of movement or excess fatigability, incoordination, 
or pain on movement.  There appeared to be no swelling, 
deformity, or atrophy.  The examiner noted that the appellant 
was apparently able to perform rather strenuous work in his 
occupation as a truck driver.  

The examiner's final diagnosis was protruding nucleus 
pulposus, sub-acute.  It was noted that the veteran's 
subjective complaints were "born out" by positive X-ray 
studies rather than any objective manifestations on physical 
exam.  There appeared to be no disuse or functional 
impairment due to pain secondary to the service-connected low 
back disability, and no evidence of pain during the 
examination.  

A private MRI report from June 18, 2001, was subsequently 
added to the record.  The physician, JC, MD, opined that 
there was severe increase in the desiccation seen within the 
nucleus pulposus at L5-S1 since previous MRI in 1999.  The 
annular bulge continued to cause moderate spinal stenosis and 
severe bilateral foraminal encroachment.  

In an August 2001 report, Dr. JC noted that the veteran's low 
back showed some decreased range of motion (ROM) to flexion.  
There was positive straight leg raising bilaterally at 60 
degrees.  There was moderate bilateral facet tenderness in 
the lower lumbar region.  Motor strength and sensory 
perception were normal.  Gait was normal.  Lumbar disc 
herniations at L4-5 and L5-S1 was the impression.  

In a November 2001 rating decision, the 10 percent evaluation 
was increased to 20 percent, effective June 18, 2001, the 
date of the MRI report summarized above.

Added to the record in February 2002 was a document 
(Certificate to Return to Work/School) as provided by a 
private physician, RHB, MD, in which it was noted that the 
veteran had been diagnosed with lumbar disc herniations and 
was currently considering surgery.  The physician recommended 
sedentary work if possible.  He was to avoid heavy lifting, 
bending and twisting.  

Also added to the claims file by the veteran were 2 medical 
excerpts from medical treatises regarding the lumbar spine.  

In February 2002, the Board determined that additional 
evidentiary development was needed.  The veteran was to be 
scheduled for a VA special orthopedic examination to 
ascertain the nature and extent of severity of his lumbar 
spine disability.  

The requested examination was conducted in May 2002.  It is 
noted by the Board that the examiner also conducted a 
previous examination in June 2000.  The examiner summarized 
the veteran's low back history from initial injury while in 
military service.  The examiner noted that the veteran had 
been transferred in 2000 from his job as a truck driver to 
the warehouse where he had been able to perform his duties 
without any loss of time from work.  The veteran's main 
problems were noted to entail stiffness at night and 
difficulty sleeping.  It was noted that he wore a brace at 
work.  The examiner also indicated that he had sought medical 
attention from a private orthopedist approximately one year 
earlier.  While surgery was discussed, the physician had 
wanted to precede this with intrathecal cortisone injections.  
The veteran had elected, however, to defer both of these 
forms of therapy and returned to VA for care.  The VA 
physician indicated that at no time had the veteran 
complained of any radiation of his discomfort.  

Physician examination showed that the veteran was well-
developed and nourished.  The lumbosacral spine flexed to 95 
degrees and extended 15 degrees.  Left lateral bending was to 
25 degrees and right lateral bending was to 20 degrees.  Left 
lateral rotation was to 50 degrees and right lateral rotation 
was to 40 degrees.  During all of these activities there were 
no signs of expression of pain.  Despite the appellant's 
ability to flex the spine while standing and almost touching 
the floor with his fingertips, straight leg raising was 
positive at 35 degrees bilaterally with an expression of low 
back pain.  Ankle and knee jerks were bilaterally +4.  The 
veteran had a negative hip extension test and no evidence of 
atrophy.  There was tenderness at the lumbosacral junction in 
the midline, but no spasm or deformity was noted.  There was 
no sensory or motor loss demonstrated in either lower 
extremity.  

It was also noted that the veteran was able to flex the 
lumbar spine to 90 degrees with the knees fully extended.  
The lumbar spine was extended actively 20 degrees.  Right 
lateral bending was to 30 degrees and left lateral bending 
was to 25 degrees.  He could walk on his heels and toes 
without difficulty.  The examiner noted that the veteran's 
claims file was reviewed and showed positive findings on CT 
and MRI indicating some disorder at the L4-L5 and L5-S1 
levels.  It was opined that the service-connected low back 
disability appeared to have resulted in no weakness of 
movement or excess fatigability, incoordination, or pain on 
movement.  There was no swelling, deformity, or atrophy.  The 
examiner felt that the findings showed that the veteran was 
able to perform "rather strenuous work in his civil 
occupation, namely truck driver, with the need for him to 
load and unload trucks of considerable weight."  The final 
diagnoses was protruding nucleus pulposus; sub-acute.  

The examiner added that the veteran's subjective complaints 
were born out by positive X-ray studies rather than any 
objective manifestations on physical examination.  There 
appeared to be disuse of functional impairment due to pain 
secondary to the low back disability.  There appeared to be 
no evidence of pain during the examination.  In the 
examiner's opinion the veteran's service-connected low back 
disability did not involve muscles or nerves


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of motion of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

In the instant case, the veteran is technically not seeking 
increased ratings, since his appeal arises from the original 
assessment of disability ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  CF. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the United States 
Court of Appeals for Veterans claims (CAVC) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, supra.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 U.S.C.A. § 4.71a, 
DC 5003 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs involved under 38 C.F.R. § 4.71a, DC 5003 
(2001).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the DCs, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joints groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

Also applicable is DC 5295 which provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2001).  

Normal or complete ranges of motion associated with the 
lumbar spine are flexion forward to 95 degrees, extension 
backwards to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  VA Physician's Guide to Disability 
Evaluation Examinations, § 2.23 on p.2-10 (Paul M. Selfon, 
M.D., Editor-in-Chief).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to an increased rating for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  
Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  He also provided testimony before 
the undersigned Member of the Board, and his testimony is on 
record.

The RO's communications with the veteran in the aggregate 
have delineated or advised him to submit evidence in support 
of his claim.  He has been advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed him on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).  

Finally, there is ample medical evidence of record for a 
determination to be made with respect to the increased 
evaluation claim.  There is a contemporaneous VA examination 
of record which specifically addresses the questions posed by 
the Board's remand of the case to the RO for further 
development.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The Board has first considered the medical evidence from the 
period beginning February 22, 1997, the day following the 
veteran's separation from service and ending on June 17, 
2001.  


These records include a VA examination report from April 1997 
which showed slight limitation of ROM of the lumbar spine, 
mild spasm of the paraspinal muscles, and some tenderness 
with firm pressure.  X-rays showed spondylitic changes.  The 
intervertebral disc spaces between L5-S1 and L4-5 were 
narrowed.  In 1999, the veteran testified as to increasing 
low back symptoms.  At the time of follow-up examination in 
June 2000, it was noted that CT and MRI showed a disorder at 
the L4-L5 and L5-S1 levels.  There was no apparent weakness 
of movement or excess fatigability, incoordination, or pain 
on movement.  He was still working at this time as a truck 
driver and unloading trucks.  

The Board concludes that the 10 percent evaluation is an 
accurate reflection of his symptoms for the period in 
question pursuant to the applicable DCs.  He exhibited only 
slight limitation of ROM and no real pain on movement.  No 
remarkable spasm in the paraspinal musculature was seen when 
examined in June 2000.  Given these findings, the Board is 
unable to conclude that a moderate disability picture under 
DC 5293 or 5292 is demonstrated.  Nor, is the Board able to 
conclude that muscle spasm on extreme forward bending or loss 
of lateral spine motion in the standing position is shown 
during the period from February 22, 1997, through June 17, 
2001.  The overall disability picture of the veteran's lumbar 
spine and his lack of pain on motion and lack of fatigability 
and incoordination do not suggest a higher degree of 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  For this 
reason, the Board finds that the criteria for an evaluation 
in excess of 10 percent under the appropriate DCs mentioned 
above were not met during the period from February 22, 1997, 
through June 17, 2001.  

Additionally, for the entire period in question, there was no 
evidence of a prior vertebral fracture and demonstrable 
deformity of a vertebral body, as would warrant an additional 
10 percent under DC 5285; or ankylosis of the lumbar spine at 
a favorable angle, warranting a 40 percent evaluation under 
DC 5289.  

The Board next observes that the RO awarded an increased 
evaluation for the period beginning on June 18, 2001, based 
on the results from a private MRI scan.  These specific 
findings included the examiner's notation that there had been 
an increase in the desiccation seen with the nucleus pulposus 
at L5-S1 since previous MRI in 1999.  While these results 
reflect an increase in lumbar spine symptomatology, the Board 
is unable to conclude that, particularly given only the 
minimal limitation of motion exhibited and the lack of pain 
on movement, that the veteran's disability is "severe" in 
degree under DCs 5293 or 5295 even when 38 C.F.R. §§ 4.40 and 
4.45 are considered.  The remaining neurological symptoms 
listed in the criteria for a higher evaluation under DC 5293 
also were not shown, and the Board therefore finds that these 
criteria have not been met.  Moreover, severe limitation of 
the lumbar spine is not shown.  (DC 5292.)  

While the Board has again considered other diagnostic 
criteria, there is no evidence of a prior vertebral fracture 
and demonstrable deformity of a vertebral body, as would 
warrant an additional 10 percent under DC 5285; or ankylosis 
of the lumbar spine at an favorable or unfavorable angle, 
warranting a 40 and 50 percent evaluation, respectively under 
DC 5289.  As such, there is no schedular basis for an 
evaluation in excess of 20 percent for the period of time 
beginning on June 18, 2001.

The Board has also considered whether an evaluation for 
arthritis would better serve the veteran for either of the 
rating periods in question, and finds that the evaluation of 
10 percent for arthritic changes during the first period in 
question and the 20 percent for evaluation for arthritic 
changes during the second period are appropriate under the 
DCs and equals the evaluation granted or continued during the 
rating periods in question.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the DCs 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994); Esteban v. Brown, 6 Vet. App. 
259 (1995).  



After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his lumbar spine arthritis with disc herniations.  
Examinations have not identified any separate neurological 
findings or disability not already contemplated under DC 
5293.  

Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the DC pertinent 
to rating neurological disorders.  See Bierman, 6 Vet. App. 
At 129-132.  Thus, the representative's assertion that the 
recent VA examination was inadequate in that no neurological 
examination was conducted is not seen as relevant.  No 
neurological examination was called for as the clinical 
findings do not suggest that one is needed to properly 
evaluate the veteran's low back disorder.  In as noted above, 
the VA medical specialist advised that no nerves were 
involved in the veteran's low back disability.

As to the representative's contention that the recent VA 
examination was inadequate in that it is not clear that the 
examiner reviewed the claims file, it is noted that the 
examiner specifically noted that the claims file had been 
reviewed.  The examiner also summarized the veteran's entire 
medical history from the review of the file and the 
examiner's history of examining the veteran previously in 
2000.  

The Board has also reviewed the medical treatise excerpts 
submitted by the claimant regarding the lumbar spine and 
neurological aspects of lumbar disorders.  These medical 
treatises are generic in nature and do not specifically apply 
to the evidence at hand.  While the treatises have been 
reviewed, they do not specifically reflect on the degree of 
severity of the veteran's low back disorder as to the rating 
period in question and are essentially irrelevant to the case 
at hand.  


Final Considerations

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation for the disability at issue for 
which an increased evaluation is sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the disability at issue for which an increased 
evaluation is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.
The Board concludes by noting that in evaluating the 
veteran's disabilities at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
CAVC's decision in Fenderson, supra.  While no increase was 
granted by the Board as to the periods in question, it is 
clear that the veteran reaped the benefits of consideration 
of Fenderson as the RO had assigned an increased rating upon 
rating decision in November 2001 based on findings made at a 
private facility.  Thus, his service-connected back 
disability has been assigned a staged rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Part 4, DC 
7346; Fenderson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for the low back disability during the 
periods of time in question.  See Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the lumbosacral spine with disc herniations 
at L4-5 and L5-S1 for the period from February 22, 1997, 
through June 17, 2001, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for arthritis of the lumbosacral spine with disc herniations 
at L4-5 and L5-S1, effective from June 18, 2001, is denied.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

